office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 tbleibowitz files-106408-05 uilc date date to debbie o'camb supervisory program analyst filing compliance wage investment wanda griffin program manager campus compliance services small_business self-employed from ashton p trice branch chief administrative provisions judicial practice branch procedure administration subject asfr questions involving subsequently filed delinquent original returns this chief_counsel_advice responds to your request for assistance dated december issue sec_1 is the preparation of an automated substitute for return asfr made under the authority of sec_6020 considered an examination within the meaning of sec_7602 does the asfr unit have the authority to adjust its proposed or actual assessments based upon the delinquent original return that is voluntarily submitted by the taxpayer whether the service should process a delinquent original return submitted by a taxpayer or ignore the information contained in that return files-106408-05 currently when an assessment based on an asfr has been made against a taxpayer and the taxpayer and spouse thereafter file a joint_return the original assessment is abated and a new assessment is made with a collection statute expiration date csed date based upon the new assessment the irs master_file does not allow dual cseds on a joint_return is this practice correct conclusion sec_1 the preparation of a sec_6020 return is not considered an examination within the meaning of sec_7602 further any limited contact with a taxpayer to verify items on a taxpayer’s delinquent original return that does not extend to requesting and subsequently inspecting the taxpayer’s books_and_records is not an examination the asfr unit has the authority to adjust proposed or actual assessments based upon a return that is voluntarily submitted by the taxpayer the service should process a delinquent original return submitted by a taxpayer further the service should not ignore any information contained in the taxpayer’s return and where appropriate the service may assess additional_amounts of tax or abate if the original assessment is erroneous the service should not effectively extend the csed by abating and then reassessing the same tax if a taxpayer files a delinquent original joint_return background the asfr program prepares automated substitutes for returns for individuals who fail to file or fail to adequately explain why they are not required to file after having been notified the asfr program uses information from the information reporting program irp and the information_return master_file irmf combined with other internally available information to calculate taxable_income irm irm after the computer system generates an asfr the service sends a 30-day_letter to the taxpayer informing the taxpayer of the calculated tax and proposed penalties the taxpayer may then agree to the liability with or without payment by signing the report enclosed with the letter file the delinquent_return request an appeals_conference pay the balance due and file a refund claim or simply do nothing if the taxpayer does nothing then after days the service will issue a statutory_notice_of_deficiency and if the taxpayer continues to take no action the service will assess the deficiency after days asfr audit_reconsideration is the process the irs uses when the taxpayer contests an asfr determination by filing an original delinquent_return i r m the i r m currently instructs that exam determines and performs asfr audit_reconsideration files-106408-05 i r m this office has previously advised that whether the asfr reconsideration campus tax examiner can audit an asfr in lieu of exam is not a legal issue but rather a business decision to be made by the service when a taxpayer files a delinquent original processable return in response to the 30day letter the statutory_notice_of_deficiency or even post assessment the current asfr practice is to process the return as is this means to post the return to the master_file and set the assessment statute expiration date ased regardless of the amount of income reported under prevailing procedures an asfr examiner may not change a return without the taxpayer’s agreement except for math error corrections below a certain dollar mark irm before processing the return if the reported income is less than the asfr income the assigned asfr tax examiner may contact the taxpayer or rarely a third party to inquire about the difference and try to verify the amount on the return or obtain the taxpayer’s agreement to the higher figure assuming the variance is not resolved the return is nevertheless processed as is once the return is formally processed it is classified for examination purposes and a minority of returns over a certain threshold are referred for examination if the delinquent original return is filed pre-assessment unless it is referred for examination it is processed for assessment if a balance-due return or refund if the delinquent original return shows neither an underpayment nor overpayment the case is closed if the delinquent original return is filed post-assessment a reconsideration return and shows a balance due the examiner recalculates the tax and assessment amount and if the deficiency is below a set amount it is allowed without more if above the set amount the recalculation must be supported by form_w-2 w-2g or irm the afsr tax examiner abates the prior assessment and issues a recalculated notice_of_deficiency de_minimis outstanding balances are simply written off and the associated cases closed the asfr units are interested in preserving the income item and other items on the asfr in the face of taxpayers’ delinquent original returns that omit or underreport income thus where a taxpayer files a delinquent original return between the day letter and a notice_of_deficiency rather than either accepting the income amount as reported or forwarding the return for examination the asfr units are considering issuing a notice_of_deficiency for the unreported or underreported income the deficiency would be determined using irp information for income while deductions and filing_status would come from the delinquent original return similarly for a taxpayer who files a delinquent original return during the days after the notice_of_deficiency yet does not timely petition the tax_court the asfr units would like to be able to assess the original deficiency as opposed to recalculating the deficiency on account of the taxpayer’s delinquent original return the incoming memorandum suggests that the asfr units might be inclined to disregard or disallow a taxpayer’s reported return items other than income files-106408-05 law and analysis sec_6020 and sec_6013 sec_6020 provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return preparing a sec_6020 return however does not allow the service to assess without deficiency procedures if the tax is a type subject_to deficiency procedures see 118_tc_155 the execution of a sec_6020 return will not start the running of the period of limitations on assessment and collection without assessment sec_6501 accordingly until the taxpayer files his own return there will be no deadline by which the service must assess the tax or file a suit to collect without assessment once the service chooses to assess the tax however a 10-year period of limitations on collection begins sec_6502 sec_6013 provides that persons who are married at the end of a taxable_year may choose to file either separate or joint federal_income_tax returns for that year sec_6013 permits married taxpayers who have previously reported their income for any particular year on separate returns thereafter to take advantage of the joint filing rates by simply filing a joint_return for that year so long as they do so within the time limits specified in sec_6013 under sec_6013 no subsequent joint_return can be filed more than three years after the date the return for a particular year would normally be due see irm the tax_court has held that sec_6020 returns filed separately on behalf of married taxpayers are not returns taxpayers file within the meaning of sec_6013 and therefore the service making a sec_6020 return does not foreclose taxpayers from electing joint filing_status at any subsequent time see 91_tc_926 acq in result 1991_2_cb_1 see also 851_f2d_1492 d c cir aff'g in part and rev'g in part 86_tc_433 examinations under sec_7602 sec_7602 empowers the service to examine any books papers records or other data which may be relevant for four specific purposes one of them being the making of a return where none has been made sec_7605 authorizes the service to set the time and place of examination and sec_7605 prohibits unnecessary files-106408-05 examination s and more than one inspection of a taxpayer’s books of account for the same taxable_period unless necessary although the code does not define examination or audit for that matter nor are we aware of any meaningful official agency2 or judicial definition we believe it necessarily involves the service examining a taxpayer’s books papers records or other data the service’s determination of a liability made without examining books_and_records or the like is not an examination our interpretation is consistent with the service’s de_facto approach to what qualifies as an examination see eg publication compliance check audit examination or review informing taxpayers that a n examination is an inspection of an individual’s or entity’s books_and_records because the asfr program as currently in force or as it may be changed does not and would not involve an examination of a taxpayer’s books_and_records other than potentially a very limited review of supporting records that a taxpayer voluntarily submits in response to a discrepancy or similar inquiry operation of the program is not an examination for purposes of sec_7602 and sec_7605 as indicated even a review of records in these circumstances-assuming it’s a relatively simple review-does not rise to the level of an examination see revproc_94_68 c b sec_4 a contact with a taxpayer to verify or adjust a discrepancy between the taxpayer’s income_tax return and an information_return is not an examination inspection of the taxpayer’s books of account or reopening of a closed_case policy statement p-4-3 irm delinquent original return filed subsequent to the day letter but before the issuance of the notice_of_deficiency sec_6201 states that the secretary shall assess all taxes determined by the taxpayer or by the secretary as to which returns or lists are made under this title if a taxpayer files a valid delinquent original return after the day letter is issued but before the notice_of_deficiency is issued that return should be processed and assessed the criteria for a valid_return includes there must be sufficient data to calculate tax_liability the document s must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury see 82_tc_766 aff’d per curiam 793_f2d_139 6th cir although the service has defined when an examination occurs in different contexts and for varying purposes the definitions are not conclusive and not generally instructive outside of their contexts we reach our conclusion notwithstanding the manual’s use of examination nomenclature in the asfr program context eg irm which explains that the 30-day_letter notifies taxpayer that sfr action is beginning and taxpayer ha sec_30 days to respond to proposed examination_report no bright line exists beyond which a records review becomes an examination but at some point as the number of items at issue grows and correspondingly the volume of records produced the asfr examiner’s actions will effectively become a campus examination in that case our conclusions would alter accordingly at a minimum we would need to reconsider them files-106408-05 generally a deficiency is the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer on his return sec_6211 if the excluded income items to which you refer result in a deficiency then the service must issue a notice_of_deficiency to that taxpayer in order to assess that deficiency therefore if there are omissions from the taxpayer’s return resulting in a deficiency to the taxpayer the service will need to issue a notice_of_deficiency to take into account the adjustments derived from the omissions delinquent original return filed subsequent to the issuance of the notice_of_deficiency but prior to the expiration of the day period for filing a petition with the tax_court if the taxpayer does not petition the tax_court from the notice_of_deficiency the service is entitled to assess the amount determined in the notice_of_deficiency sec_6213 pursuant to sec_6201 the service is also required to assess all taxes determined by the taxpayer on a valid_return therefore the service should first assess the amount shown on the taxpayer’s return if the tax shown on this return is less then the correct_tax set forth in the notice_of_deficiency the service may generally assess the difference between the correct_tax as reflected in the notice and the tax_shown_on_the_return the service may only make this incremental deficiency assessment based on the adjustments in the notice_of_deficiency to the extent you are requesting our views concerning a taxpayer’s right to go to the office of appeals the procedural rules with respect to appeals are merely directory and confer no substantive rights houlberg v commissioner tcmemo_1985_497 we recommend that you contact the office of appeals for their views concerning how these matters should be handled the taxpayer does have the right to petition the tax_court within days from the issuance of the notice_of_deficiency if the return at issue is a joint_return and one of the taxpayers on the joint_return has not been sent a notice_of_deficiency for the year at issue the service may assess the taxpayer who was not sent a notice_of_deficiency for the amount listed on the return without issuing a notice_of_deficiency sec_6201 if the service however determines that the non-receiving taxpayer’s correct_tax exceeds the tax_shown_on_the_return then the service must issue a notice_of_deficiency prior to assessing the difference between the correct_tax and the tax_shown_on_the_return delinquent original return filed after the assessment has been made sec_6404 states that the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount if the items claimed on the return are valid and would reduce the correct_tax then asfr may abate the assessment to reflect the correct_tax since the default assessment is excessive in amount as far as appeal rights are concerned see our previous discussion above files-106408-05 if the return at issue is a joint_return and one of the taxpayers on the joint_return has not received a notice_of_deficiency for the year at issue and an assessment has not been made for that taxpayer the service may assess the taxpayer who has not received a notice_of_deficiency for the amount shown on the return without issuing a notice_of_deficiency sec_6201 if the service however determines that the taxpayer who has not received a notice_of_deficiency owes an amount that exceeds the amount shown on the return then the service has determined a deficiency as to that taxpayer and must issue a notice_of_deficiency for the deficiency amount prior to assessing the full amount determined by the service extending the collection statute expiration date as discussed previously the service making a sec_6020 return for a married taxpayer does not necessarily foreclose taxpayers from later electing joint filing_status therefore a husband and wife may file a delinquent joint original return reflecting their total liability where neither spouse has previously filed a return for a taxable_year if only the wife had been assessed under the asfr program the husband will become jointly liable for all tax reported on the joint_return including any amount for which the wife was previously assessed and the service should assess the tax against him as to the husband’s account the csed for the entire liability runs from the date of the assessment against him if the return reflects any amounts in excess of the wife’s original assessment the service should also assess that excess_amount against her and a new csed as to the additional_amount will begin to run as you have indicated in the incoming request for advice current service practice does not allow dual cseds on accounts the service should not effectively extend the csed by abating the original amount of tax assessed under sec_6404 and then reassessing the full amount of tax we agree with the suggestion that the service could separate the account and track the spouses separately on the non-master file therefore the service should be able to use dual cseds one based on the original assessment_date for the taxpayer assessed under the asfr program and another csed based on the later assessment_date of the jointly filed return this is a programming issue that must be resolved we would be happy to assist in working with your office to resolve this issue please call tracey leibowitz at if you have any further questions
